03/14/2022




      IN THE SUPREME COURT FOR THE STATE OF MONTANA                                Case Number: DA 21-0200




                                   No. DA 21-0200
STATE OF MONTANA,

         Plaintiff and Appellee,
v.
TIMOTHY GALE MUNYAN,
      Defendant and Appellant.

                                     ORDER

            Upon consideration of the Motion to Withdraw as Counsel of Record,
and with good cause appearing therefore,

      IT IS HEREBY ORDERED that Defendant and Appellant in this matter,
Timothy Gale Munyan, shall file a response to this motion within thirty (30) days
of the date of this Order. The response must be served upon all counsel of record,
including the Attorney General, the County Attorney, and the Appellate
Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of
this Order by mail to all counsel of record and to Defendant and Appellant
Timothy Gale Muyan. at that person’s last known address.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 14 2022